Per Curiam.—
This affidavit is defective. A voluntary payment of the debt of another, there being no obligation to pay, or if against the consent of the debtor, gives no right of action to the payer against the debtor. There must be an instance and request of the defendant, either express or implied. Here none is stated, and no facts are stated from which the same can be inferred. The defendant must be discharged on common bail.
Rule absolute.a

 See the eases in the Index in this volume as to affidavits to hold to bail.